                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 

HARRISON CAPEL,                                                                No. 4:18-CV-00918
BROOKE NORMAN,
and THE ESTATE OF THOMAS                                                       (Judge Brann)
DANIEL CAPEL,

                             Plaintiffs.

              v.

LAURA CAPEL,

                            Defendant.

                                                           MEMORANDUM OPINION

                                                               NOVEMBER 14, 2018

              Defendant Laura Capel moved to dismiss the complaint filed by Plaintiffs

Harrison Capel, Brooke Norman, and the Estate of Thomas Daniel (“Dan”) Capel.

For the reasons that follow, Laura’s motion will be granted.

I.            BACKGROUND

              Laura and Dan Capel married in 1999, but separated in 2006.1 Several years

later, on February 5, 2014, the two signed a “Separation & Property Settlement

Agreement” to divide the marital property between them and to provide continuing

support to Laura.2 Among other things, the separation agreement indicated that

                                                            
1
       Separation and Property Settlement Agreement (ECF No. 1-1) at 1.
2
       Id. ¶¶ 2, 3.
Dan was to pay Laura $3,000 a month for a period of fourteen years; that Laura

was to receive half of all “benefits [Dan] receives through his employment with the

military/government/Department of Defense”; and that Dan was to name Laura “as

a survivor annuitant on [Dan’s] military/government retirement benefits.”3

              Laura and Dan apparently never legally divorced. Nevertheless, on April

26, 2014, Dan married Brooke Norman.4 Just over two years later, on May 28,

2016, Dan passed away.5

              Dan’s death spurred Laura into immediate action. Claiming rights as Dan’s

wife, she sought possession of his remains; initiated a probate of Dan’s estate in

the Lycoming County Orphans’ Court (where she was appointed executor of Dan’s

will);6 and contacted the relevant federal agencies in an effort to obtain Dan’s

survivor benefits.7 To solidify her legal footing, she asked a North Carolina state

court to declare Dan’s marriage to Brooke void and to declare her as Dan’s legally

surviving spouse.8

              On May 1, 2018, Harrison Capel (Dan’s son; Laura’s stepson) and Brooke

initiated the above-captioned action against Laura; their nine-count complaint also
                                                            
3
       Id. ¶¶ 4, 7.
4
       Complaint (ECF No. 1) ¶ 2.
5
       Id. ¶ 2.
6
       Id. ¶ 88. This will, which was signed in 2002 (twelve years before the separation agreement
       was executed), left the bulk of Dan’s estate to Laura. ECF No. 9-4.
7
       Id. ¶ 102.
8
       ECF No. 9-1 ¶ 19.


                                                               - 2 - 
names Dan’s estate as a plaintiff.9 Laura moved to dismiss this complaint on

August 1, 2018.10

II.           DISCUSSION

              A.             Standard of Review

              When considering a motion to dismiss for failure to state a claim upon which

relief may be granted,11 a court assumes the truth of all factual allegations in the

plaintiff’s complaint and draws all inferences in favor of that party;12 the court

does not, however, assume the truth of any of the complaint’s legal conclusions.13

If a complaint’s factual allegations, so treated, state a claim that is plausible – i.e.,

if they allow the court to infer the defendant’s liability – the motion is denied; if

they fail to do so, the motion is granted.14

              B.             Whether Harrison or Brooke Have Standing to Bring Claims on
                             Behalf of Dan’s Estate

              Laura argues that all claims brought on behalf of Dan’s estate should be

dismissed because neither Harrison nor Brooke have standing to bring them.



                                                            
9
       ECF No. 1.
10
       ECF No. 9.
11
       Federal Rule of Civil Procedure 12(b)(6).
12
       Phillips v. County Of Allegheny, 515 F.3d 224, 228 (3rd Cir. 2008).
13
       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). See also Connelly v. Lane Const. Corp., 809
       F.3d 780, 786 (3rd Cir. 2016).
14
       Id.


                                                               - 3 - 
              Under Pennsylvania law, “[s]uits by . . . an estate must brought by . . . the

personal representative of the estate.”15 Laura, as the executor of Dan’s will, is the

personal representative of his estate.16 Therefore, neither Harrison nor Brooke

have standing to bring any claims on the estate’s behalf. Those claims,17 then, will

be dismissed. Because Plaintiffs have not indicated an intent to challenge Laura’s

appointment as executor, the dismissal will be with prejudice.

              C.             Whether Plaintiffs Have Stated a Claim for Conversion

              Laura argues that Plaintiffs have failed to state a claim for conversion under

Federal Rule of Civil Procedure 12(b)(6).

              To prevail on their conversion claim, Plaintiffs must show that they had

rights in certain property and that Laura interfered with those rights.18 Although

Plaintiffs allege that they “have the right to possess the personal property of Dan

Capel,”19 the only allegedly interfered-with property identified in the complaint is

Dan’s “survivor and other benefits” that are provided by “several government

agencies.”20                      As noted above, however, the separation agreement explicitly

                                                            
15
       Wilkes-Barre General Hospital v. Lesho, 435 A.2d 1340, 1342 (Pa. Cmmw. Ct. 1981).
16
       20 Pa. C.S. 102 (defining “personal representative” as “executor or administrator of any
       description”); ECF No. 9-3 (letter indicating that Laura “was duly and legally appointed as
       Executrix of the estate of THOMAS DANIEL CAPEL”).
17
       Counts I, II, and V as brought on behalf of Dan’s estate, and Count VIII in its entirety.
18
       Stevenson v. Economy Bank of Ambridge, 413 Pa. 442, 451 (1964).
19
       Complaint ¶ 144.
20
       Id. ¶ 146.


                                                               - 4 - 
authorizes Laura to collect those benefits.21 This Court, therefore, cannot see how

Plaintiffs have any property rights in them with which Laura could have interfered.

              Because Plaintiffs have failed to identify any property right with which

Laura interfered, Count I will be dismissed. That dismissal, however, will be

without prejudice, and Plaintiffs will be granted leave to amend this claim to

correct the identified deficiency, if possible.22

              D.             Whether Plaintiffs Have Stated a Claim for Intentional
                             Interference with Prospective Economic Advantage

              Laura argues that Plaintiffs have failed to state a claim for intentional

interference with contractual relations under Federal Rule of Civil Procedure

12(b)(6).

              To prevail on this claim, Plaintiffs must show that Laura interfered with an

existing or prospective contractual relationship between them and a third party.23

Their complaint alleges, without further specification, that Laura “interfered with
                                                            
21
       Although this Court may not usually consider matters outside the pleadings without
       converting a motion to dismiss into a motion for summary judgment, it may consider a
       “document[] integral to or explicitly relied upon in the complaint”—e.g., the separation
       agreement—without effecting such a conversion. Angstadt v. Midd-West School. Dist., 377
       F.3d 338, 342 (3d Cir. 2004).
22
       Plaintiffs’ Brief in Opposition cites a 2005 decision of this Court for the proposition that
       “[f]actual allegations in a complaint—even if ‘conclusory’—are sufficient if they allow the
       defendant to understand the gist of the plaintiff’s claim.” Plaintiff’s Brief in Opposition
       (ECF No. 12) at 4. Elsewhere, the argues that “Defendant’s motion is premised on the
       flawed notion that allegations are vague or conclusory” and that “[t]hese are not the proper
       arguments on a motion to dismiss.” Id. at 13. Plaintiffs are advised to read the Supreme
       Court’s decisions in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v.
       Iqbal, 556 U.S. 662 (2009).
23
       Brokerage Concepts, Inc. v. U.S. Healthcare, Inc., 140 F.3d 494, 530 (3d Cir. 1998).


                                                               - 5 - 
Plaintiffs’ rights” to “certain benefits” that had been identified in the separation

agreement.24 Their brief in opposition explains that this language is intended to

refer to Dan’s “various life insurance policies, survivor benefits, and other end-of-

life contracts.”25

              As noted above, the separation agreement gave Laura the right to claim

Dan’s survivor benefits; it also required Dan to obtain life insurance and name

Laura as beneficiary.26 Consequently, this Court cannot see how Laura could have

interfered with the benefits provided by those policies, since those benefits seem to

be rightfully hers. Further, all of these “end-of-life contracts” would have been

made between Dan and a third-party—not between Plaintiffs and a third party.

              Because Plaintiffs have failed to identify a contractual relationship interfered

with by Laura, Count II will be dismissed. That dismissal, however, will be

without prejudice, and Plaintiffs will be granted leave to amend this claim to

correct the identified deficiency, if possible.

              E.             Whether Plaintiffs Have Stated a Claim for Fraud or Negligent
                             Misrepresentation

              Laura argues that Plaintiffs have failed to state a claim for fraud or negligent

misrepresentation under Federal Rule of Civil Procedure 12(b)(6).

                                                            
24
       Complaint ¶¶ 152-53.
25
       Plaintiff’s Brief in Opposition at 10.
26
       Separation Agreement ¶ 7.


                                                               - 6 - 
              To prevail on their claims for fraud and negligent misrepresentation,

Plaintiffs must show that they justifiably and detrimentally relied on a false

statement made27—or material fact omitted28—by Laura.

              In Counts III and IV of their complaint, Plaintiffs allege that Laura falsely

told Brooke that Laura and Dan were divorced, or alternatively, failed to tell

Brooke that Laura and Dan were not divorced, and that this conduct somehow

resulted in Dan continuing to make the monthly $3,000 payments to Laura.29 This

Court, however, fails to see the causal connection between Laura’s statements (or

omissions) and Dan’s continued support to Laura—i.e., it fails to see how Plaintiffs

could have relied on Laura’s behavior to their detriment. Those monthly checks,

after all, were contractually obligated by the separation agreement. Counts III and

IV, therefore, will be dismissed.                              That dismissal, however, will be without

prejudice, and Plaintiffs will be granted leave to amend these claims to correct the

identified deficiencies, if possible.

              In Count V, Plaintiffs allege that Laura “made false representations and

withheld material facts to various government agencies,” and that Plaintiffs “have

taken action in reliance on these false statements and material omissions to their


                                                            
27
       Bouriez v. Carnegie Mellon University, 585 F.3d 765, 771 (3d Cir. 2009) (fraud); Bortz v.
       Noon, 556 Pa. 489, 501 (1999) (negligent misrepresentation).
28
       Duquense Light Co. v. Westinghouse Elec. Corp., 66 F.3d 604, 611 (3d Cir. 1995).
29
       Complaint ¶¶ 157, 161, 167-68.


                                                                - 7 - 
detriment.”30 This “[t]hreadbare recital[] of the elements of”31 fraud is insufficient

to satisfy Federal Rule of Civil Procedure 8(a)(2), let alone the heightened pleading

standard for fraud under Rule 9(b). Not only have Plaintiffs failed to allege how

they relied on Laura’s misrepresentations to their detriment, but they have also

failed to identify what misrepresentations, exactly, were made by Laura to the

“various government agencies.” Count V, therefore, will be dismissed. That

dismissal, however, will be without prejudice, and Plaintiffs will be granted leave

to amend this claim to correct the identified deficiency, if possible.

              F.             Whether Plaintiffs Have Stated a Claim for Defamation or
                             Defamation Per Se

              Laura argues that Plaintiffs have failed to state a claim for defamation or

defamation per se.

              To prevail on her claim for defamation, Brooke must show that Laura made

a defamatory statement.32 In Count VI of the complaint, Brooke alleges that Laura

“has made numerous false and unprivileged statements” that “accuse [Brooke] of

behavior that is odious, infamous, and ridiculous.”33 The complaint, however, does

not identify what those statements were. In her brief, Brooke notes that Laura


                                                            
30
       Complaint ¶ 176.
31
       Ashcroft v. Iqbal, 556 U.S 662, 678 (2009).
32
       42 Pa. C.S. § 8343(a)(1).
33
       Complaint ¶¶ 181, 183.


                                                               - 8 - 
allegedly accused Brooke of “trying to steal”34 Dan and of “just pretending to be

with”35 him, and argues that these alleged accusations “impute serious sexual

misconduct” to Brooke. Read in context, however, the only thing Laura accused

Brooke of “stealing” were Dan’s remains. Further, by accusing Brooke of “just

pretending to be with” Dan, Laura would have been suggesting the exact opposite

of “serious sexual misconduct”—i.e., would have been suggesting that Brooke was

lying when she claimed to be having a relationship with Dan.

              Because Brooke has failed identify a defamatory statement made by Laura,

Count VI will be dismissed. That dismissal, however, will be without prejudice,

and Brooke will be granted leave to amend this to correct the identified deficiency,

if possible.

              G.             Whether Brooke Has Stated a Claim for Equitable Estoppel

              Laura argues that Brooke’s claim for equitable estoppel should be dismissed,

because it is not a proper cause of action. This Court agrees,36 and will therefore

dismiss Count VII with prejudice.




                                                            
34
       Id. ¶ 137.
35
       Id. ¶ 212.
36
       See Carlson v. Arnot-Ogden Memorial Hosp., 918 F.2d 411, 416 (3d Cir. 1990) (“Equitable
       estoppel is not a separate cause of action. It may be raised either as an affirmative defense or
       as grounds to prevent the defendant from raising a particular defense.”).


                                                               - 9 - 
              H.             Whether Brooke Has Stated a Claim for Intentional Infliction of
                             Emotional Distress

              Laura argues that Brooke has failed to state a claim for intentional infliction

of emotional distress.

              To prevail on her IIED claim, Brooke must show that Laura did something

“so outrageous in character, and so extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly intolerable in a

civilized society.”37 In support, Brooke points to the complaint’s allegations of

Laura’s behavior in the wake of Dan’s death—specifically, Laura’s request for

Dan’s remains and her immediate assertion of her rights as the allegedly surviving

spouse.38

              While some may view Laura’s actions as distasteful, this Court holds, as a

matter of law, that the conduct alleged was not sufficiently egregious as to support

a claim for intentional infliction of emotional distress; Count IX, therefore, will be

dismissed. That dismissal, however, will be without prejudice, and Brooke will be

granted leave to amend this claim to correct the identified deficiency, if possible.

III.          CONCLUSION

              For the reasons discussed above, all claims brought on behalf of the Estate

of Dan Capel will be dismissed with prejudice, as will Brooke’s claim for equitable

                                                            
37
       Hoy v. Angelone, 554 Pa. 134, 151 (1998).
38
       Plaintiff’s Brief in Opposition at 13.


                                                               - 10 - 
estoppel. All other claims will be dismissed without prejudice, and Plaintiffs may

amend their complaint to correct deficiencies identified above, if possible. An

appropriate order follows.



                                                BY THE COURT:



                                                s/ Matthew W. Brann
                                                Matthew W. Brann
                                                United States District Judge




                                      - 11 - 
